Citation Nr: 0211584	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  91-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	American Veterans Committee


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had recognized service as a Philippine Scout from 
May 1946 until April 1949.

In a rating decision of the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), entitlement service connection for 
residuals of malaria, hypertension, and arthritis were 
denied.  The veteran appealed these issues to the Board of 
Veterans' Appeals (Board).  In January 2000, the Board denied 
those issues as being not well-grounded.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a December 
2000 order, the Court vacated the issues on appeal for 
consideration of the veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  

The Board notes that during the course of his appeal, the 
veteran has changed representatives.  Currently, his VA Form 
21-22 dated in March 2002 indicates that his representative 
is American Veterans Committee.  In a March 2002 VA Form 22a, 
the veteran indicated that he himself is the appointed 
representative from that agency.  


FINDINGS OF FACT

1.  The veteran does not have malaria.  

2.  There is no competent evidence that hypertension was 
present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service; his 
currently diagnosed hypertension is not related to service.  

3.  There is no competent evidence that arthritis was present 
during the veteran's active duty service, or that arthritis 
became manifest to a compensable degree within the year after 
the veteran's separation from service; his currently 
diagnosed arthritis is not related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have malaria due to disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

3. Arthritis was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
RO rating decision; January 1996 statement of the case; 
September 1998 and April 1999 supplemental statement of the 
case; and January 2000 Board decision, of the reasons and 
bases for the denial of his claims.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, supplemental statements of the case, and Board 
decision, informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent medical records have been obtained and 
the veteran has been afforded multiple VA examinations.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

The Board also notes that the January 2000 decision of the 
Board specifically placed the veteran on notice of the 
evidentiary defects in the record and informed the veteran 
that his claims require a medical diagnosis of current 
disability and medical evidence of a nexus to service.  (Page 
9).  Clearly, this informed the veteran of what he needed to 
produce.  This action complied with all possible notification 
requirements.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims.  In short, the Board finds that the veteran 
has been given adequate notice of the need to submit evidence 
or argument and that he is not prejudiced by this decision.  


Background

The Board notes that the only service medical record 
available is a record dated in March 1949.  This  service 
medical record reflects that the veteran reported to sick 
call in March 1949.  The nature of the sickness was not 
noted, and the veteran returned to duty the same day.  

An October 1973 private medical record indicated that the 
veteran had hypertrophic, degenerative osteoarthritis of the 
lumbar spine, at L-3 and L-4.  X-rays of the knee joints was 
noted to be normal.  

An October 1974 medical certificate indicated that the 
veteran had essential hypertension.  The veteran also 
complained of left iliac pain and numbness in the left lower 
extremity.  A diagnosis of arthritis was followed by a 
question mark.  

An October 1974 examination, characterized as a retirement 
examination, indicated that the veteran suffered from 
osteoarthritis and essential hypertension.  The examiner 
indicated that the veteran had a history of these two 
diseases since 1973.  

A June 1975 certification from V Luna Medical Center 
documented that the veteran was admitted in January 1975.  A 
July 1975 medical certificate from V Luna Medical Center 
shows that the veteran was treated for gouty arthritis and 
rhinitis.  An August 1975 medical certificate from that 
facility shows that the veteran was treated for gouty 
arthritis.  

Also of record are photographs of the veteran in what appears 
to be a hospital.

In a November 1975 rating decision, service connection was 
denied for essential hypertension, arthritis, and malaria.  
Thereafter, a notice of disagreement was received, but a 
statement of the case was not issued.  

Thereafter, a May 1949 medical certificate shows that the 
veteran was examiner in April 1949 prior to his release from 
the service.  Laboratory results revealed a negative chest x-
ray, a positive Kahn test, and a positive urine examination.  
It was indicated that he was suffering from malaria.  

The veteran subsequently appealed to the Court the unrelated 
issue of entitlement to nonservice-connected pension 
benefits.  In a December1992 order, the Court remanded the 
issues of entitlement to service connection for 
osteoarthritis of the lumbar spine and gouty arthritis 
involving the left lower extremity (the knee). In August 
1993, the Board remanded those issues to the RO.  In an 
October 1993 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for those issues.  In a March 1994 
decision, the Board also determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for those issues.  The veteran appealed 
this matter to the Court.  

Thereafter, the Court determined that while the RO had denied 
the veteran's claims for service connection for arthritis, 
malaria, and hypertension in November 1975, the veteran had 
filed a timely notice of disagreement to this rating decision 
in May 1976.  The Court held that because the RO did not 
furnish the veteran with a statement for the case following 
his timely submission of a the notice of disagreement in May 
1976, he was unable to file a formal appeal to the Board, 
and, therefore, the November 1975 rating decision never 
became final for purposes of appeal to the Court due to the 
VA's failure to procedurally comply with statutorily mandated 
requirements.  Therefore, the issue of whether new and 
material evidence had been received was not properly before 
the Board in March 1994.

In a January 1996 rating decision, the RO denied service 
connection for hypertension, arthritis, and malaria on the 
merits.  A statement of the case was then issued and the 
veteran perfected his appeal.  In a July 1997 decision, the 
Board vacated the March 1994 determination.  It was 
determined that the issues currently before the Board were 
entitlement to service connection for arthritis (either 
osteoarthritis and/or gouty arthritis), malaria, and 
hypertension. 

Additional evidence has been added to the record.  A June 
1979 private record indicated that the veteran was suffering 
from gouty arthritis and hypertension.  A June 1980 record 
indicated the same.  A November 1980 medical certificate 
reflects that the veteran was suffering from osteoarthritis.  
A March 1983 record showed that the veteran was suffering 
from gouty arthritis.  A 1988 private record also shows that 
the veteran was suffering from osteoarthritis.  

In May 1998 the veteran underwent a VA heart and hypertension 
examination.  The veteran had blood pressure readings of 
198/110 (standing), 180/94 (recumbent), and 182/98 (sitting).  
The diagnosis was hypertensive atherosclerotic heart disease.  
The examiner indicated that it was not at least as likely as 
not that the veteran's hypertension was etiologically related 
to his service.

In May 1998, the veteran also underwent a VA joints 
examination.  The diagnosis was osteoarthritis of the 
lumbosacral spine and both hips.  The examiner provided a 
statement of etiology concerning the veteran's arthritis.  
However, the RO asked that it be clarified, and in a March 
1999 addendum to the examination the VA physician stated as 
follows.  The veteran's arthritis is not in any way 
etiologically related to his active service from 1946-1949.  
He has gouty arthritis and degenerative osteoarthritis of the 
hips and lumbosacral spine with no objective evidence of 
posttraumatic arthritis in the affected joints.

A third May 1998 VA examination revealed that the veteran 
does not currently have any residuals of malaria.  This VA 
examination, which included laboratory findings negative for 
the malarial parasite, reflected a diagnosis of no malaria at 
the time of active service, no objective evidence of malaria 
at the time of the examination, and no residuals of malaria.  

The veteran claims that he suffered from malaria, 
hypertension, and arthritis within 6 months following his 
discharge from the "United States Government."


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
claim nor does the record show that any of his claimed 
disabilities were incurred while she was performing combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including hypertension, arthritis, and malaria, if 
manifest to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran, as a lay person, is not capable of providing an 
opinion regarding medical causation and any such statements 
are not competent because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, while the 
veteran may believe that he suffered from the claimed 
malaria, hypertension, and arthritis during service, shortly 
thereafter, and at the present time, he does not have the 
medical expertise to state his past or present diagnoses.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).


A.  Residuals of Malaria

There is no competent medical evidence demonstrating that the 
veteran currently suffers from malaria or the residuals of 
malaria.  A May 1998 VA examination, which included 
laboratory findings negative for the malarial parasite, 
determined that the veteran does not have residuals of 
malaria.  

The veteran's claim of service connection for malaria must 
fail as there is no sufficient factual showing that he 
currently has this disability or disease.  The veteran's 
assertions that he currently has malaria are not competent 
while the medical evidence showing that he does not have this 
disease is probative.  Accordingly, the Board concludes that 
the veteran does not have malaria due to disease or injury 
incurred or aggravated in service.  The veteran is informed 
that any claim for service connection requires three 
elements, competent evidence of disease or injury in service, 
evidence of current disability and evidence of a nexus to 
service.  In this case, despite volumes of documents, there 
is a remarkable absence of competent evidence that the 
veteran currently has residuals of malaria and more 
importantly, when the issue was addressed by an examiner, it 
was concluded that he did not have current disability.  In 
the absence of current disability, there is no basis for the 
grant of service connection.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


B.  Hypertension

There is no record of elevated blood pressure readings and/or 
a diagnosis of hypertension during service.  The first 
medical evidence which showed that the veteran had 
hypertension was dated in October 1974.  This diagnosis was 
confirmed in subsequent records.  

In May 1998 the veteran underwent a VA heart and hypertension 
examination which confirmed that the veteran currently has 
hypertensive atherosclerotic heart disease.  However, the 
examiner indicated that it was not at least as likely as not 
that the veteran's hypertension was etiologically related to 
his service.

A review of the record shows that the veteran was initially 
diagnosed as having hypertension in the mid-1970's and he 
still suffers from hypertension.  However, the competent 
evidence does not establish that hypertension was present 
during service or within one year thereof and neither does it 
establish that the post-service diagnoses of hypertension are 
etiologically related to service.  

The veteran claims that his currently diagnosed essential 
hypertension is related to his active duty service.  However, 
the etiology or pathology of a disability or disease is a 
medical question that neither the veteran nor the other lay 
persons are qualified to answer.  Espiritu.  The Board finds 
that the medical evidence of record is probative while the 
veteran's assertions are not as he has no medical expertise 
to make those assertions.  

In sum, there is no competent evidence that hypertension was 
present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service.  His 
currently diagnosed hypertension is not related to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.

C.  Arthritis

The service medical record is negative for a diagnosis of 
arthritis.  There is no diagnosis of arthritis within one 
year of the veteran's separation from active duty.  

In the mid-1970's, the veteran was diagnosed as having 
arthritis.  An October 1973 private medical record indicated 
that the veteran had hypertrophic osteoarthritis of the 
lumbar spine.  An October 1974 examination, characterized as 
a retirement examination, indicates that the veteran suffered 
from osteoarthritis.  Private medical records dated 
subsequent to October 1973 continued to reveal that the 
veteran suffered from arthritis, diagnosed as osteoarthritis 
and gouty arthritis.  

In May 1998, the veteran underwent a VA joints examination.  
The diagnosis was osteoarthritis of the lumbosacral spine and 
both hips.  The examiner provided a statement of etiology 
concerning the veteran's arthritis.  However, the RO asked 
that it be clarified, and in a March 1999 addendum to the 
examination, the VA physician opined that the veteran's 
arthritis is not in any way etiologically related to his 
active service from 1946-1949.  The veteran has gouty 
arthritis and degenerative osteoarthritis of the hips and 
lumbosacral spine with no objective evidence of posttraumatic 
arthritis in the affected joints.

A review of the record shows that the veteran was initially 
diagnosed as having arthritis in the mid-1970's and he still 
suffers from arthritis.  However, the competent evidence does 
not establish that arthritis was present during service or 
within one year thereof and neither does it establish that 
the post-service diagnoses of arthritis are etiologically 
related to service.  

The veteran claims that his currently diagnosed arthritis is 
related to his active duty service.  However, as noted, he 
etiology or pathology of a disability or disease is a medical 
question that neither the veteran nor the other lay persons 
are qualified to answer.  Espiritu.  The Board finds that the 
medical evidence of record is probative while the veteran's 
assertions are not as he has no medical expertise to make 
those assertions.  

In sum, there is no competent evidence that arthritis was 
present during the veteran's active duty service, or that 
arthritis became manifest to a compensable degree within the 
year after the veteran's separation from service.  His 
currently diagnosed arthritis is not related to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Service connection for the residuals of malaria is denied.

Service connection for hypertension is denied.

Service connection for arthritis is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

